UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  :
 SARAH EDMONDSON, et al.,                         :
                                                  :
                                                      CIVIL ACTION
                               Plaintiffs,        :
                      v.                          :
                                                      NO. 20-CV-485
                                                  :
 KEITH RANIERE, et. al.,                          :
                                                  :
                               Defendant          :
                                                  :

                                 NOTICE OF APPEARANCE

       Please enter my appearance on behalf of the following newly added plaintiffs in

Edmondson, et al. v. Keith Raniere, et al, as follows:

               Jessica Joan Salazar
               Souki
               Nicole
               Daniela
               Camila
               India Oxenberg
               Bonnie Piesse
               Tabitha Chapman
               Ashley McLean
               Ana Cecelia
               Anthony Ames
               Jane Doe No. 13
               Jane Does Nos. 19-26
               Jane Does Nos. 28-39
               Jane Does Nos. 47-48
               Jane Does Nos. 50-63

       I am admitted to practice in this Court.


 Dated: September 22, 2021                            /s/ Neil L. Glazer
                                                      Neil L. Glazer
                                                      KOHN, SWIFT & GRAF, P.C.
                                                      1600 Market Street, Suite 2500
                                                      Philadelphia, PA 19103
                                                      nglazer@kohnswift.com
                                                      215-238-1700
                                  CERTIFICATE OF SERVICE

        I, Neil L. Glazer hereby certify that on September 22, 2021, the foregoing Notice of

Appearance was filed electronically with the Court’s ECF system, which sends electronic notice

to counsel of record for all parties.

                                                     /s/ Neil L. Glazer
                                                     Neil L. Glazer
